Appellant was convicted of aggravated assault and battery upon W.M. Bell, an aged and decrepit person, and his punishment assessed at $25. The evidence is conflicting. If Bell's testimony be true, the appellant is guilty. On the other hand, if the version of the difficulty as given by appellant be correct, he is not guilty under either count. Counsel for the appellant requested the court to require the State to elect upon which count she would prosecute. This was refused. Both counts referring to the same transaction, the ruling was correct. There is a general exception to the charge of the court. This is not sufficient. It must point out the objection to the charge. The requested instructions refused by the court were not more favorable to appellant than those given on the same subjects. The judgment is affirmed.
Affirmed.
Judges all present and concurring.